DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	
Claim Objections

Claims 1, 2, 8, and 9  recite “… wherein _____each element of each of the deformation maps indicates a movement direction and a movement amount …”. There is insufficient antecedent basis for the limitation of “each element”. Proper correction is required.

Claims 1, 2, 8, and 9  recite “… _____each deformation map included in a sequence of deformation maps corresponding to a first time interval in the time series …”. There is insufficient antecedent basis for the limitations of “_____each deformation map” and “a sequence of deformation”. Proper correction is required.

Claims 1, 2, 8, and 9  recite “… _____each deformation map included in a sequence of deformation maps corresponding to a second time interval in the time series …”. There is insufficient antecedent basis for the limitations of “_____each deformation map” and “a sequence of deformation”. Proper correction is required.

Claims 1, 2, 8, and 9  recite “… in a second direction, “_____elements of two-dimensional arrays corresponding to “_____immediately-previous deformation maps, and …”. There is insufficient antecedent basis for the limitations of “_____elements of two-dimensional arrays” and “_____immediately-previous deformation maps”. Proper correction is required.

Claim 6 recites “… in a second direction, “in the first direction by a second movement amount, elements of two-dimensional arrays corresponding to ___ immediately-previous deformation maps …”. There is insufficient antecedent basis for the limitations of “___ immediately-previous deformation maps”. Proper correction is required.

Claim 6 recites “… in a second direction, “in the second direction by a second movement amount, elements of two-dimensional arrays corresponding to ___ immediately-previous deformation maps …”. There is insufficient antecedent basis for the limitations of “___ immediately-previous deformation maps”. Proper correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A dynamic imager deforming unit moves in claim 1; A dynamic imager deforming unit moves in claim 2; A dynamic imager deforming unit configured in claim 5; A dynamic imager deforming unit that manipulated in claim 6; A movement interval manipulating unit that manipulates in claim 7; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 3 – 7 and 10 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 or 2 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it recites the limitation “… wherein each element of each of the deformation maps indicates a movement direction and a movement amount of each pixel of the target image corresponding to the element, …”. It creates ambiguity because is “the element” directed to “… with each element of each deformation map included …” or “… each element of each of the deformation maps indicates a movement …”? 

Regarding claim 2, it recites the limitation “… wherein each element of each of the deformation maps indicates a movement direction and a movement amount of each pixel of the target image corresponding to the element, …”. It creates ambiguity because is “the element” directed to “… with each element of each deformation map included …” or “… each element of each of the deformation maps indicates a movement …”? 

Regarding claim 5, it recites the limitation “… processing circuitry configured …”. It all depends upon claim 1 or claim 2 . Claim 1 or claim 2 recites " processing circuitry configured ". There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 6, it recites “… wherein each of the deformation maps included in a sequence of deformation maps corresponding to the first time …” It dependents upon either claim 1 or claim 2. It creates ambiguity because
If claim 6 depends upon claim 1,
“the deformation maps “ recites in claim 6 is directed to “… a sequence of deformation maps that correspond to…” or “…each of the deformation maps indicates…” or “…a sequence of deformation maps corresponding to a first …” or “… included in a sequence of deformation maps corresponding to …” in claim 1?
If claim 6 depends upon claim 2,
“the deformation maps “ recites in claim 6 is directed to “… a sequence of deformation maps that correspond to…” or “…each of the deformation maps indicates…” or “…a sequence of deformation maps corresponding to a first …” or “… included in a sequence of deformation maps corresponding to …” in claim 2?

Regarding claim 6, it recites “… maps, each of the deformation maps included in a sequence of deformation maps corresponding to the second time interval …” It dependents upon either claim 1 or claim 2. It creates ambiguity because
 If claim 6 depends upon claim 1,
“the deformation maps “ recites in claim 6 is directed to “… wherein each of the deformation maps included in a sequence of deformation maps corresponding to the first time …” in claim 6 or “… a sequence of deformation maps that correspond to…” or “…each of the deformation maps indicates…” or “…a sequence of deformation maps corresponding to a first …” or “… included in a sequence of deformation maps corresponding to …” in claim 1?
If claim 6 depends upon claim 2,
“the deformation maps “ recites in claim 6 is directed to “… wherein each of the deformation maps included in a sequence of deformation maps corresponding to the first time …” in claim 6 or “… a sequence of deformation maps that correspond to…” or “…each of the deformation maps indicates…” or “…a sequence of deformation maps corresponding to a first …” or “… included in a sequence of deformation maps corresponding to …” in claim 2?

Regarding claim 6, it recites “……, in the first direction ,,, corresponding to immediately-previous deformation maps…” It dependents upon either claim 1 or claim 2. It creates ambiguity because
If claim 6 depends upon claim 1,
“immediately-previous deformation maps “ recites in claim 6 is directed to “… moving, in a first direction, elements of two-dimensional arrays corresponding to immediately-previous deformation maps, …” or “… moving, in a second direction, elements of two-dimensional arrays corresponding to immediately-previous deformation maps, …” in claim 1?
If claim 6 depends upon claim 2,
“immediately-previous deformation maps “ recites in claim 6 is directed to “… moving, in a first direction, elements of two-dimensional arrays corresponding to immediately-previous deformation maps, …” or “… moving, in a second direction, elements of two-dimensional arrays corresponding to immediately-previous deformation maps, …” in claim 2?

Regarding claim 6, it recites “…… corresponding to the first time interval or an odd-number time interval corresponds to each of two-dimensional arrays… “ It dependents upon either claim 1 or claim 2. It creates ambiguity because
If claim 6 depends upon claim 1,
“two-dimensional arrays “ recites in claim 6 is directed to “… corresponds to each of two-dimensional arrays obtained by moving, in a first direction, …” or
in claim 1?
If claim 6 depends upon claim 2,
“two-dimensional arrays “ recites in claim 6 is directed to “… corresponds to each of two-dimensional arrays obtained by moving, in a second direction, …” or
in claim 1?

Regarding claim 6, it recites “…… corresponding to the second time interval or an odd-number time interval corresponds to each of two-dimensional arrays… “ It dependents upon either claim 1 or claim 2. It creates ambiguity because
If claim 6 depends upon claim 1,
“two-dimensional arrays “ recites in claim 6 is directed to “… corresponds to each of two-dimensional arrays obtained by moving, in a first direction, …” or
in claim 1?
If claim 6 depends upon claim 2,
“two-dimensional arrays “ recites in claim 6 is directed to “… corresponds to each of two-dimensional arrays obtained by moving, in a second direction, …” or
in claim 1?

Regarding claim 6, it recites “……, to implemented a movement amount manipulating unit that manipulates the second movement amount. …” It depends upon claim 1 or 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, it recites the limitation “… processing circuitry configured …”. It all depends upon claim 1 or claim 2 . Claim 1 or claim 2 recites " processing circuitry configured ". There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 7, it recites the limitation “… processing circuitry configured …”. It all depends upon claim 1 or claim 2 . Claim 1 or claim 2 recites " processing circuitry configured ". There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 8, it recites the limitation “… wherein each element of each of the deformation maps indicates a movement direction and a movement amount of each pixel of the target image corresponding to the element, …”. It creates ambiguity because is “the element” directed to “… with each element of each deformation map included …” or “… each element of each of the deformation maps indicates a movement …”? 

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Regarding claim 9, it recites the limitation “… wherein each element of each of the deformation maps indicates a movement direction and a movement amount of each pixel of the target image corresponding to the element, …”. It creates ambiguity because is “the element” directed to “… with each element of each deformation map included …” or “… each element of each of the deformation maps indicates a movement …”? 

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Objections
Regarding claims 1, 2, 8, and 9, No art was found that could be applied to the claim as recited. Claims 1, 2, 8, and 9 are is not allowable and rejected to as being dependent upon a rejection under 35 U.S.C. 112(b) and Claim Objections.

None of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 1, 2, 8, and 9, either singly or in an obvious combination.

The closest prior art discovered is the combination of Intwala et al. (Publication: US 2013/0120407 A1) in view of Avidan et al. (Patent: US 8,160,398 B1), Chamaret et al. (Publication: 2012/0063685 A1), Yamakami (Publication: US 2010/0118035 A1), and Di Carlo et al (Publication: 2018/0266452 A1). 

No prior art has discovered which fully teaches claim 1, either singly or in an obvious combination of references, in particular, 
“a dynamic image deforming unit which, in accordance with each element of each deformation map included in a sequence of deformation maps that correspond to a time series,
moves each element of a target image to obtain each deformed image of the time series, wherein each element of each of the deformation maps indicates a movement direction and a movement amount of each pixel of the target image corresponding to the element, each deformation map included in a sequence of deformation maps corresponding to a first time interval in the time series corresponds to each of two-dimensional arrays obtained by moving, in a first direction, elements of two-dimensional arrays corresponding to immediatelyprevious deformation maps,
each deformation map included in a sequence of deformation maps corresponding to a second time interval in the time series corresponds to each of two-dimensional arrays obtained by moving, in a second direction, elements of two-dimensional arrays corresponding to immediately-previous deformation maps, and
the first direction and the second direction differ from one another.”

Regarding claims 3 - 7 and 10 dependent on claim 1 or 2 with no art was found that could be applied to the claim 1 or claim 2 as recited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616